Per Curiam,
This suit was brought, not on the policy of insurance issued by defendant company to plaintiff but upon the agreement, alleged to have been made after the fire, between the company through its adjuster and agent, H. D. Cornell, and the plaintiff, fixing the amount of loss on the personal property and appointing appraisers to determine the amount of damage to the real estate, etc. The testimony tended to show that, with full knowledge of all the facts and circumstances, the agreement was made substantially as alleged. The submission to appraisers named therein was not only signed by the parties, — by plaintiff in person and by “ H. D. Cornell for Co.,” but the appraisers thus *370chosen proceeded to appraise the damage to the real estate, and awarded therefor the sum of six hundred and seventy-five dollars. In view of this and other testimony, to which reference might be made, it is very evident that the case depended on questions of fact which were for the exclusive determination of the jury. These questions were fairly submitted in a clear and able charge to which no just exception can be taken. The result was a verdict in favor of the plaintiff; and it was fully warranted by the law and the evidence.
It is unnecessary to consider the specifications of error in detail. There is nothing in the record that would justify us in sustaining any of them. The case was well and carefully tried, and the judgment should not be disturbed.
Judgment affirmed.